Citation Nr: 1002786	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 
1968 to September 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the Veteran's claim for 
entitlement to service connection for an anxiety disorder.  

In May 2008 the Board remanded the claim for further 
development.  The development has been completed, and the 
case is before the Board for final review.

In July and August 2009, the Board received additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in December 2009 that 
is included in the record.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Generalized anxiety disorder was not shown to be caused 
or aggravated by events during military service.


CONCLUSION OF LAW

Generalized anxiety disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
an anxiety disorder was received in November 2004.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Boston RO in correspondence dated in January and 
July 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
private treatment records have been obtained and associated 
with his claims file.  He has also been provided with VA 
mental disorders examinations to assess the current nature 
and etiology of his claimed anxiety disorder.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background and Analysis

The Veteran contends that he has an anxiety disorder that was 
caused by military service.

Service treatment records were entirely silent for any 
complaints, findings or reference to any psychiatric 
problems, including an anxiety disorder.  He complained of 
fatigue on several occasions, but clinical testing, including 
for mononucleosis and anemia, was negative.

Service personnel records (SPRs) (received in July 2009) 
showed that he served in Da Nang, Vietnam from March to June 
1970.  His SPRs contained no references to any anxiety 
disorder or any disciplinary or performance problems.  His DD 
Form 214 (Separation from Service) listed his military 
occupational specialty as Water Trans. Occups.  Awarded 
medals included the National Defense Service Medal (NDSM) and 
Vietnam Service Medal (VSM) with one Bronze Star, neither of 
which is indicative of combat.

Post-service private treatment records dated from September 
1997 to February 2004 contained no complaints, findings, or 
reference to any anxiety disorder.

In a post-service VA dermatology examination report dated in 
September 2003, the Veteran reported a medical history that 
included anxiety.

In a private treatment record from Seacoast Medical 
Associates dated in March 2005, the Veteran denied feeling 
depressed, but stated that he felt tired all the time.  The 
assessment included sexual dysfunction - on Zoloft.  In a 
September 2005 office note it was indicated that libido 
issues had resolved, and he was off Zoloft, but Celexa was 
not working as well on anxiety.  

In correspondence dated in July 2005 and again in September 
2005, the RO requested all treatment records relating to an 
anxiety disorder from Dr. C. M. on behalf of the Veteran.

In a VA mental disorders examination report dated in August 
2005, the Veteran reported that he had been in psychotherapy 
since around 1994 and was taking Celexa.  The examiner 
remarked that although the Veteran attempted to be 
cooperative, he was a fair to poor historian, as he was often 
vague and uncertain as to his feelings.  The Veteran recalled 
being anxious about going up ladders or being off in a 
Boson's chair while in the Navy, but he was always able to 
deal with it and never sought any help.  He could not relate 
any specific current symptoms to his service in the Navy.  He 
described himself as a generally nervous person and reported 
feeling depressed around the divorce from his first wife of 
19 years.  He described panic attacks brought on by certain 
events including highway driving and driving over bridges.  
Following a review of the claims folder and a mental status 
examination, the diagnosis included phobic disorder, 
primarily brought on by driving on highways or across 
bridges; generalized anxiety disorder; and major depression 
without psychotic features.  The examiner stated that the 
nexus between his Navy service and symptoms was unclear.

In a notice of disagreement received in January 2006, the 
Veteran asserted that the entirety of Vietnam was considered 
a combat zone while he served on active duty, and as a result 
he has nightmares that interfere with his sleep, was jumpy 
and defensive when awoken, and had "paranoid issues."  He 
reported that he regularly saw a physician once every two 
weeks for mental therapy.

In correspondence dated in June 2008, the Appeals Management 
Center (AMC) requested treatment records pertaining to an 
anxiety disorder from 1994 to the present that the Veteran 
mentioned during his August 2005 VA mental disorders 
examination.

In a VA mental disorders examination report dated in February 
2009, the Veteran stated that he had been in psychotherapy 
with a psychologist, Dr. C. M., since 1994.  The examiner 
noted that the Veteran was a fair to poor historian and was 
often vague and uncertain as to what happened and transpired 
in his life.  With some help from the examiner, he described 
his military experiences, including his service in Vietnam.  
He stated that he was not aware of any mortar attacks when he 
was in Vietnam, but stated that he was in fear of his life 
while he was there.  He reported currently having nightmares 
and was not sure what they were about, having panic attacks 
and difficulty driving on highways and bridges, and feeling 
sad at times, but he could not relate any specific symptoms 
to his military service.  He denied having these symptoms in 
the Navy.  

The diagnosis was generalized anxiety disorder; major 
depressive disorder without psychotic features; and phobic 
disorder, driving on highways and bridges.  The examiner 
explained that there was no evidence that the Veteran's 
military experience contributed to his present anxiety and 
depression, pointing out that the Veteran was not a good 
historian, and there were no documenting medical records that 
showed any treatment whatsoever until the 1990s when his 
first marriage ended.  Then, the examiner opined that the 
Veteran's symptoms were at least likely caused by his 
military experience.

In a statement received in May 2009 from C. M., Ph.D., Dr. C. 
M. reported that he was a licensed doctoral psychologist and 
had been treating the Veteran in psychotherapy on a fairly 
regular basis for an extended number of years for symptoms in 
the anxiety disorder spectrum, concomitant with dysthymic 
(depressive) features.  He acknowledged that the origins of 
such disorders is never easy to establish, but stated that 
there was "no question" that the Veteran's 

experiences in military service, particularly given 
his young age (18) and the developmental 
vulnerabilities he carried (from the disruptions of 
his early childhood, including the absence of his 
father from an early age, etc.), caused and 
exacerbated his heightened anxious responses and, 
likely, some of the phobias and fears that have 
continued into his middle age.  

Dr. C. M. stated that the most recent assessment by the 
Veteran's staff psychiatrist, J. T., [the February 2009 VA 
examiner] captured some of the general tenor of the Veteran's 
ongoing disabilities.  He noted that although the report 
showed some contradiction in its findings, it made very clear 
that the Veteran's "military experience was causal in his 
anxiety and depressive symptoms."  Dr. C. M. concurred with 
[the February 2009 VA examiner's] conclusion that the 
Veteran's anxiety symptoms were at least [as] likely caused 
by his military experience.  He added that the Veteran's Navy 
experiences had a clear traumatic impact on his social and 
psychological functioning.

In an addendum dated in May 2009, the February 2009 VA 
examiner clarified the discrepancy in his prior medical 
opinion:  the Veteran's symptoms were not caused by his 
military experiences.

In a post-remand brief dated in July 2009, the Veteran's 
representative asserted that the RO improperly sought 
negative evidence when it sought clarification of the 
February 2009 VA examiner's medical opinion and argued that 
the evidence supported service connection for an anxiety 
disorder with a 70 percent rating.

A hand-written statement signed by Dr. C. M. and received in 
August 2009 asserted that "all examiners agree" that the 
Veteran "suffers from compromising anxiety, phobic, and 
depressive disorders."  The statement listed the opinion of 
the August 2005 VA examiner, the February 2009 VA examiner 
(without the addendum opinion), and Dr. C. M.'s May 2009 
opinion.  The statement concluded that the evidence "clearly 
favors" the Veteran's case.

In correspondence received in August 2009, the Veteran stated 
that his medical records should show that he was on anxiety 
medication during his stay in Charlestown, Massachusetts 
aboard the USS Constitution and that he was treated at a 
facility in San Diego.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for an anxiety 
disorder is not warranted because there is no persuasive 
medical evidence establishing a connection between his 
anxiety disorder and any event, injury, or disease during 
active military service.  

The Board observes that the first medical evidence of record 
of any post-service anxiety problems were 2005 private 
treatment records from Seacoast Medical Associates and the 
Veteran's reports (in August 2005 and February 2009 VA 
examinations) of a history of anxiety and treatment for 
anxiety since 1994, more than 20 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).

The Board also notes that only the February 2009 VA 
examination report (and May 2009 addendum) and private 
memorandum from Dr. C. M. contain opinions regarding the 
relationship between the Veteran's anxiety disorder with 
events or injuries during active service.  The February 2009 
VA examiner's conclusions were supported by a review of the 
claims folder and interview and examination of the Veteran.  
Although the examiner initially opined that the Veteran's 
"symptoms were at least likely caused by his military 
experience," it appears that he made a simple clerical 
mistake, which he corrected in a May 2009 addendum, because 
the concluding opinion contradicted his discussion that 
followed the diagnosis in which he detailed there was "no 
evidence that the Veteran's military experience contributed 
to his anxiety and depression," the Veteran was "not a good 
historian," and there were "no documenting medical records 
that show the Veteran had any treatment whatsoever until the 
1990s when his first marriage" ended.  

In fact, during the August 2005 VA psychiatric examination, 
the Veteran denied having symptoms in the Navy except for 
feeling anxious going up ladders for which he never sought 
help.  Accordingly, the Board finds that the RO appropriately 
sought clarification about the discrepancy and rejects the 
assertion that the RO sought negative evidence when seeking 
clarification from the VA examiner about his opinion because 
his discussion clearly pointed to several factors that 
suggested that the claimed anxiety disorder was not related 
to service.

In conclusion, the Board finds that the February 2009 medical 
opinion (and May 2009 addendum) is persuasive, and the claim 
for service connection for an anxiety disorder must be denied 
because it was not shown to be caused or aggravated by 
military service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (holding that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).  

In comparison, the private psychologist's medical opinion is 
of little probative value because although he treated the 
Veteran for an "extended number of years," he provided no 
medical rationale to support his conclusion that the 
Veteran's anxiety disorder was related to service.  In 
addition, he did not indicate whether he ever reviewed the 
entire claims folder including service treatment records, and 
he never provided any actual treatment records as requested 
in July and September 2005.  Nevertheless, he opined that 
events and experiences of military service caused "emotional 
hardship" without citing any specific in-service events or 
experiences or any evidence of in-service psychiatric 
problems.  

Moreover, his statement that the February 2009 examiner's 
report "makes very clear that [the Veteran's] military 
experience was causal in his anxiety and depressive 
symptoms" is not persuasive because it is not supported by 
any credible lay evidence or any competent medical evidence 
of record.  Notably, the Veteran has not described any 
specific psychiatric problems in service, service treatment 
and personnel records include no evidence to support the 
assertion that he had problems with anxiety during active 
duty, and he has not identified experiencing any psychiatric 
problems after service prior to the time that his first 
marriage ended in divorce after 19 years.  Therefore, service 
connection for an anxiety disorder is not warranted.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In the present case, no competent medical evidence 
of a nexus between any in-service event and the current 
anxiety disorder has been provided.  Therefore, the Veteran's 
claim for service connection for an anxiety disorder must be 
denied.

For all the foregoing reasons, the claim for service 
connection for an anxiety disorder must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


